Simmons, C. J.
When this case was here before (102 Ga. 531), it was held that the verdict could not stand, because the evidence failed to show affirmatively that the accused committed or participated in the perpetration of the homicide. There is no substantial difference between the evidence as it appeared in the former record and the evidence as it now appears, and it was error to overrule the motion for a new trial.

Judgment reversed.


All the Justices concurring.

Indictment for murder. Before. Judge Hutchins. Walton superior court. August term, 1897.
A. C. Stone, E. G. Armistead and George & George, for plaintiff in error. J. M. Terrell, attorney-general, G. H. Brand, solicitor-general, and L. L. Middlebrook, contra.